Title: To James Madison from Anthony Charles Cazenove, 17 May 1813
From: Cazenove, Anthony Charles
To: Madison, James


Sir
Alexandria May 17th. 1813
As you have been good enough to favor me sometimes with orders for wine, I take the liberty to inform you in case you should want some Claret that I wish to dispose of Mr. Gallatin’s, the quality of which is good, & I will sell it lower than you can get it elsewhere. Being on that topic beg leave also to mention that I will sell 1 qr. Cask good Lisbon, a half qr. Cask good Malaga, loaf sugar & other articles of groceries, which your stewart might look at, & take what he thought you would want. They are now on the spot & my intention being to sell them, & at all events remove them, it would be a mutual convenience as far as you want the articles.
Not wishing to part with any of them, till I know your intentions, on account of the difficulties of procuring them from a distance at present, I will take it as a particular favor your being good enough to favour me with a line, & if you conclude on your stewart seaing them, will meet him at Mr. Gallatin’s, the day & hour you will please to name. I am with highest regard very respectfully Sir Your most Obedt. Servt.
Ant Chs. Cazenove
